Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on December 18, 2019.

Claims 1-20 are pending.

 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fridrich et al (U.S. Pub. No. 20040172459).

With respect to claims 1, 11 and 17, Fridrich et al teaches 
receiving, by a computing system, a first indication that a first business process is a non- critical business process ([0003] methods and systems that store and retain relevant global records such as tax, financial, or other business records of a business organization according to a stable classification or group taxonomy or other data organization model(s)); 
determining, by the computing system, that a first database entry for a first operation associated with the first business process deviates from a first pre-defined target pattern ([0025] FIG. 7 shows a flow diagram of an exemplary method for retaining records in a mass storage device and deleting expired records from the mass 
storage based on retention schedules for the records, consistent); 
storing, by the computing system, the first database entry for a pre-determined time period ([0013] The retention schedule includes a plurality of retention rules 
including a global retention rule defining a first duration for retaining the data items consistent with a set of predetermined requirements, and at least one exception rule for retaining at least one data item for a second duration.  The apparatus retains all of the 
discarding, by the computing system, the stored first database entry in the absence of a first recovery request for the first operation within the pre-determined time period ([0014 The data processor sends an electronic notification to a user device upon completion of at least one of the first duration and the second duration to indicate that the data items will be deleted if a response from the user device is not received within a 
predetermined period of time and deletes the one or more expired data items and 
the corresponding retention schedule from the memory device).


With respect to claims 2 and 12, Fridrich et al teaches storing, by the computing system, the first database entry in a backup storage different from a database in which the first database entry was originally stored (([0025] FIG. 7 shows a flow diagram of an exemplary method for retaining records in a mass storage device and deleting expired records from the mass storage based on retention schedules for the records, consistent).

With respect to claims 3 and 18, Fridrich et al teaches in the absence of the first recovery request, recognizing, by the computing system, a data pattern of the first database entry as equivalent to the first pre-defined target pattern; and beyond the pre-determined time period, discontinuing, by the computing system, storage of those 

With respect to claim 4, Fridrich et al teaches date and time of the first operation; an identification of a transaction associated with the first operation; an identification of an originator of the transaction; and data associated with the transaction ([0046] FIGS. 5a-5c, function layer 510 includes, as an example, asset management, custody and safekeeping, and deposit account as functions performed by the organization.  Activity layer 520 includes, as an example, trust and offshore company management of offshore trust companies, fund management, custody and safekeeping, transfer agency, and account management, transaction evidence).


With respect to claims 7, 14 and 20, Fridrich et al teaches determining. by the computing system, that the second database entry deviates from a second pre-defined target pattern: storing, by the computing system, the second database entry in a backup storage that is different from the database; receiving, by the computing system, a second recovery request for the second operation within the pre-determined time period; and performing, by the computing system, data recovery related to the second recovery request from the backup storage to the database based on data stored in the 

With respect to claim 8, Fridrich et al teaches identifying, by the computing system, a data pattern of the second database entry; and continuing, by the computing system, to store in the backup storage and beyond the pre- determined time period those database entries associated with the first business process that contain data patterns similar to the data pattern of the second database entry ([0046] FIGS. 5a-5c, function layer 510 includes, as an example, asset management, custody and safekeeping, and deposit account as functions performed by the organization.  Activity layer 520 includes, as an example, trust and offshore company management of offshore trust companies, fund management, custody and safekeeping, transfer agency, and account management, transaction evidence).

With respect to claims 9 and 15, Fridrich et al teaches receiving, by the computing system, a second indication that a second business process is a critical business process; and storing, by the computing system, a second database entry for a second operation associated with the second business process beyond the pre-determined time period regardless of whether the second database entry deviates from a second pre-defined target pattern ([0003] methods and systems that store and retain relevant global records such as tax, financial, or other business records of a business 

With respect to claims 10 and 16, Fridrich et al teaches first database entry and the second database entry are stored in a JavaScript Object Notation (JSON) format ([0046] FIGS. 5a-5c, function layer 510 includes, as an example, asset management, custody and safekeeping, and deposit account as functions performed by the organization).
 
Allowable Subject Matter


Claims 5-6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assisDuance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163